Citation Nr: 1705523	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO. 06-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased disability rating in excess of 40 percent from July 1, 2008, forward, for lumbar disc disease, status post discectomy and fusion (a back disability). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction over the appeal now lies with the VA RO in Baltimore, Maryland.  

In October 2006, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C. A copy of the hearing transcript is associated with the claims file. 

In November 2007, December 2008, and March 2012, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). However, for the reasons discussed below, another remand is required. 

The June 2005 rating decision that gave rise to this appeal continued a 40 percent disability rating for the service-connected back disability. In a May 2008 rating decision, the Veteran was awarded a temporary total disability rating for his back disability from February 26, 2008, to May 1, 2008. In a December 2008 decision, the Board bifurcated the increased rating claim: the Board denied entitlement to a higher disability rating for the appeal period prior to February 26, 2008, and then remanded a claim of entitlement to a higher disability rating beginning May 1, 2008. In a May 2009 rating decision, the temporary total disability rating was extended until July 1, 2008. Accordingly, the Board finds the increased rating issue is properly characterized as listed on the title page. 
 
This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran has been unemployed since 2003 and contends that he is unable to work due to his back disability. During the February 2009 VA psychiatric examination, he indicated that he was applying for disability benefits through the Social Security Administration (SSA). In his January 2014 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that he either receives or expects to receive disability retirement benefits. However, records from the SSA are not contained in the claims file and it does not appear that an attempt has been made to obtain these records. As these records would be relevant to the issues on appeal, VA has an obligation to attempt to retrieve these records. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after April 2016.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

